DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
Claim Status
Claims 1-10 are pending. 
Claim 11 was previously canceled.
Claims 1-10 have been examined.
Claims 1-10 are rejected.
Priority
	Priority to application 62/919399 filed on 03/12/2019 is acknowledged.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This rejection is reiterated from the previous Office Action.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena-Quintana et al. (Profile of sodium phenylbutyrate granules for the treatment of urea-cycle disorders: patient perspectives, Published 09/06/2017) in view Bosoi et al. (AST-120 (SPHERICAL CARBON ADSORBENT) LOWERS AMMONIA LEVELS AND ATTENUATES BRAIN EDEMA IN BILE DUCT–LIGATED RATS, Published 2011).
The claims are directed to a method of treating or preventing inherited hyperammonemia of a suspected inherited urea cycle disorders in newborns, infants, and children comprising administering AST-120. The claims are further directed to the amount of AST-120 administered being 1-2gm/KG/day. The claims are further directed to the AST is administered orograstric feeding tube. The claims are further directed to AST-120 being administered 4 times per day. 
Pena-Quintana et al. teach urea-cycle disorders are a group of rare hereditary metabolic diseases characterized by deficiencies of one of the enzymes and transporters involved in the urea cycle, which is necessary for the removal of nitrogen produced from protein breakdown; These hereditary metabolic diseases are characterized by hyperammonemia and life-threatening hyperammonemic crises … ammonia-scavenging drugs is a well-known long-term treatment of urea-cycle disorders (abstract). UCDs may present during the neonatal period, after a variable symptom-free interval (page 1490, column 1, paragraph 2). Ammonia-scavenging drugs prevent accumulation of ammonia (page 1490, column 2, paragraph 2).
Pena-Quintana et al. lacks a teaching or suggestion of administering AST-120.
Bosoi et al. teach our data suggest that AST-120 can be used to prevent an increase in blood ammonia as well as treat hyperammonemia (page 11, paragraph 4). We also demonstrate that AST-120 has the capability of lowering ammonia by adsorbing both gut-derived and blood-derived ammonia (page 11, paragraph 2). AST-120 was administered by gavage (orograstric feeding tube) preventively for 6 weeks (0.1, 1, and 4 g/kg/day) (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to administer AST-120 to treat the patients of Pena-Quintana et al. and have a reasonable expectation of success. One would have been motivated to do so since Pena-Quintana et al. teach that ammonia scavengers have been used to treat UCD and Bosoi et al. treat that AST-120 adsorbs (scavenges) both gut-derived and blood-derived ammonia. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to administer the AST-120 according the instant dosing regimen and have a reasonable expectation of success. One would have been motivated to do so through routine optimization of the dosing regimen.
For the foregoing reasons the claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
The RCE filed on 09/01/2022 was not accompanied with any claim amendments or arguments/remarks by Applicant. The last filed amendments and Applicant arguments/remarks were filed on 05/02/2022 in an After Final response. The Examiner responded to the filing by mailing an Advisory Action on 06/24/2022, wherein the rejection of record was maintained. As no new arguments and/or amendments have been presented the rejection is maintained for the same reasons set forth in the Advisory Action mailed on 06/24/2022.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617